Exhibit 10.1.2

 

SIXTH AMENDMENT TO LEASE

 

THIS SIXTH AMENDMENT TO LEASE made as of this 27th day of  October, 2004
(hereinafter referred to as this “Amendment”), between ALFRED SANZARI
ENTERPRISES, L.P., having an office c/o Alfred Sanzari Enterprises, Court Plaza
North, 25 Main Street, 6th Floor, Hackensack, New Jersey 07601 (hereinafter
referred to as “Landlord”), and BIO-REFERENCE LABORATORIES, INC., a New Jersey
corporation, having an office at 481 Edward H. Ross Drive, Elmwood Park, New
Jersey 07407 (hereinafter referred to as “Tenant”).

 

WITNESSETH:

 

WHEREAS, Alfred Sanzari (Landlord’s predecessor-in-interest), as landlord
(hereinafter referred to as “Sanzari”), and Pharmadyne Laboratories, Inc.
(Tenant’s predecessor-in-interest), as tenant (hereinafter referred to as
“Pharmadyne”), heretofore entered into a certain written Lease dated as of
November 7,1978, wherein and whereby Landlord leased to Tenant, and Tenant hired
from Landlord, certain premises consisting of approximately thirty-one thousand
five hundred twenty-seven (31,527) square feet (hereinafter referred to as the
“Original Premises”) in the building located at 481 Edward H. Ross Drive, in the
Borough of Elmwood Park, County of Bergen and State of New Jersey (hereinafter
referred to as the “Original Building”), as more particularly described therein,
for a term which commenced on March 1,1979, and was scheduled to expire on
February 28, 1989, at the Basic Rent and additional rent, and upon the terms,
covenants, conditions, provisions and agreements contained in said Lease; and

 

WHEREAS, said Lease was modified by that certain First Amendment to Lease dated
November 1, 1979, wherein and whereby, inter alia, Landlord and Tenant settled
certain disputes; and

 

WHEREAS, said Lease and the interest of Pharmadyne as tenant thereunder, was
assigned to CL Laboratories of New Jersey, Inc. (hereinafter referred to as
“CL”), pursuant to that certain Assignment and Assumption of Lease Agreement
dated December 10, 1981; and

 

WHEREAS, said Lease was further modified by that certain Agreement dated as of
March 23, 1988, wherein and whereby, inter alia, the Lease and the interest of
CL as tenant thereunder, was assigned to Med-Mobile, Inc. (hereinafter referred
to as “Med- Mobile”), and the term of the Lease was extended for a further
period of five (5) years, commencing on March 1, 1989, and expiring on
February 28, 1994; and

 

WHEREAS, said Lease was further modified by that certain Second Amendment to
Lease dated as of March 23, 1988; and

 

WHEREAS, said Lease was further modified by that Third Amendment to Lease dated
January 31, 1992, wherein and whereby, inter alia, Landlord and Tenant settled
certain defaults by Tenant under the Lease and discontinued litigation
instituted by Landlord against Tenant in connection therewith; and

 

WHEREAS, on or about November 15, 1989, Med-Mobile changed its name to Tenant;
and

 

WHEREAS, said Lease was further modified by that certain Third Amendment to
Lease dated as of February 28, 1994, wherein and whereby, inter alia, the term
of the Lease was extended for a further period of five (5) years, commencing on
March 1, 1994, and expiring on February 28, 1999; and

 

WHEREAS, said Lease was further modified by that certain Fourth Amendment to
Lease dated as of October 9, 1998 (hereinafter sometimes referred to as the
“Fourth Amendment to Lease”), wherein and whereby, inter alia, the term of the
Lease was extended for a further period of five (5) years, commencing
March 1,1999, and expiring on February 28, 2004, and Landlord leased to Tenant,
and Tenant hired from Landlord, a portion of the building located at 487 Edward
H. Ross Drive, Borough of Elmwood Park, County of Bergen and State of New Jersey
(hereinafter referred to as the “Adjacent Building”), consisting of
approximately twenty-four thousand (24,000) square feet (hereinafter referred to
as the “Additional Space”); and

 

WHEREAS, said Lease was further modified by that certain Fifth Amendment to
Lease dated as of July 16, 2004 (hereinafter sometimes referred to as the “Fifth
Amendment to Lease”), wherein and whereby, inter alia, the term of the Lease was
extended for a further period of five (5) years, commencing March 1, 2004, and
expiring on February 28,2009, and Landlord leased to Tenant, and Tenant hired
from Landlord, additional space in a portion of the Original Building,
consisting of approximately thirty- one thousand seven hundred forty- four
(31,744) square feet (hereinafter referred to as the “Second Additional Space”);
and

 

WHEREAS, the Original Premises, the Additional Space and the Second Additional
Space are sometimes hereinafter collectively referred to as the “Premises”; and

 

WHEREAS, said Lease, as so modified, and as the same may have been otherwise
amended and/or modified, is hereinafter collectively referred to as the “Lease”;
and

 

1

--------------------------------------------------------------------------------


 

WHEREAS, Landlord and Tenant desire to extend the term of the Lease, upon the
terms, covenants and conditions hereinafter set forth; and

 

WHEREAS, Landlord and Tenant desire to further modify the Lease only in the
respects hereinafter stated.

 

NOW, THEREFORE, in consideration of the Premises demised by the Lease and the
mutual covenants hereinafter contained, and for other good and valuable
consideration paid by each party to the other, the receipt and adequacy of which
is hereby acknowledged, the parties hereto by these presents covenant and agree
as follows:

 

1. The recital clauses set forth above shall be deemed a part of this Amendment
as though set forth verbatim and at length herein.

 

2. Except as otherwise expressly set forth herein, all capitalized terms in this
Amendment shall have the meanings set forth for such terms in the Lease.

 

3. Effective as of the later of: (i) the date hereof; or (ii) November 1, 2004
(hereinafter referred to as the “Third Additional Space Commencement Date”):

 

A. (1) Landlord hereby leases to Tenant, and Tenant hereby hires from Landlord,
additional space in the Adjacent Building, consisting of approximately
thirty-five thousand two hundred (35,200) square feet, as shown on the plan
attached hereto and made a part hereof as Schedule “A- 5” (hereinafter referred
to as the “Third Additional Space”).

 

(2) The “Demised Premises” (as defined in Article 1ofthe Lease) shall be and be
deemed to be “(i) the entire Original Building, consisting of approximately
sixty-three thousand two hundred seventy-one (63,271) square feet, as shown on
Schedule “ A “ to the Lease and as shown on Schedule “ A-3 “ attached to the
Fifth Amendment to Lease; and (ii) a portion of the Adjacent Building,
consisting of approximately fifty-nine thousand two hundred (59,200) square
feet, as shown on Schedule “ A -1 “ attached to the Fourth Amendment to Lease
and as shown on Schedule “ A-5” attached hereto.

 

B. The “Term” of the Lease (as defined in Paragraph B of Schedule “C” attached
to the Lease), solely with respect to the Third Additional Space, shall be
approximately five (5) years and two (2) months, commencing on the Third
Additional Space Commencement Date, to and including December 31,2009, inclusive
(hereinafter referred to as the “Third Additional Space Expiration Date”), upon
the terms, covenants, conditions, provisions and agreements contained in the
Lease, as modified by this Amendment.

 

4. The following shall be applicable solely with respect to the Third Additional
Space:

 

A. (1) “Basic Rent” (as defined in Paragraph A of Schedule “C” attached to the
Lease) shall be “(i) the sum of Two Hundred Thirty-Seven Thousand Six Hundred
and 00/lOO ($237,600.00) Dollars per annum, payable in equal monthly
installments of Nineteen Thousand Eight Hundred and 00/lOO ($19,800.00) Dollars,
for the period commencing on the Third Additional Space Commencement Date,
through and including the Third Additional Space Expiration Date.”

 

(2) Notwithstanding the foregoing, Landlord agrees that, so long as: (i) Tenant
is not in default under the Lease, as modified by this Amendment; (ii) the
Lease, as modified by this Amendment, is in full force and effect, and (iii)
Tenant is occupying the entire Premises, then Basic Rent for the Third
Additional Space shall abate in full until January 1,2005 and that the Basic
Rent payable hereunder upon the execution of this Amendment shall be applied
against the payment of the Basic Rent due on January 1,2005; it being understood
and agreed by Tenant, that Tenant shall nevertheless be liable and responsible
for the payment of all items constituting “ Ancillary Charges” (as defined in
Paragraph F of Schedule “B” of the Lease) and “additional rent” (as defined in
Paragraph D of Schedule “B” of the Lease), and all other sums and charges
payable by Tenant to Landlord hereunder during the aforesaid abatement period.

 

(3) “Proportionate Share” (as defined in Paragraph E of Schedule “C” attached to
the Lease) shall be “thirty-seven and fifty-nine hundredths (37.59%) percent.”

 

(4) The number of parking spaces shall be “one hundred (100%) percent of the
parking area allocated to the rear portion of the Adjacent Building, up to and
including February 28,2009. The number of parking spaces for the period
commencing March I, 2009 through and including December 31, 2009 shall be thirty
(30)”, as shown on the plan attached hereto and made a part hereof as
Schedule “A-6”.

 

(5) (i) Notwithstanding anything to the contrary contained herein, so long as:
(i) Tenant is not in default under the Lease, as modified by this Amendment;
(ii) the Lease, as modified by this Amendment, is in full force and effect; and
(iii) Tenant is occupying the entire Premises, then, Basic Rent, Ancillary
Charges and additional rent shall abate in an amount up to and including Ten
Thousand Five Hundred Twenty and 00/100 ($10,520.00) Dollars (hereinafter
referred to as the “Alteration Abatement”), commencing on January 1,2005,
provided that Tenant shall perform alterations, additions and improvements (as
referred to in Article 24 of the Lease) (hereinafter collectively referred to as
“Alterations”), in the calendar year 2005, in an amount equal to a

 

2

--------------------------------------------------------------------------------


 

minimum of the Alteration Abatement amount, including, without limitation, any
and all so-called “hard” and “soft” costs (specifically including all
architectural, engineering and consulting fees, licenses and permits, and data
and telecommunications cabling and wiring, but specifically excluding, however,
Tenant’s furniture, movable trade fixtures, equipment and personal property, and
moving expenses) (hereinafter collectively referred to as “Alteration
Expenses”).

 

(ii) As evidence of such Alteration Expenses, Tenant shall furnish to Landlord
all of the following items: (i) receipted bills or invoices evidencing itemized
expenditures for that portion of the Alterations which have been performed by
Tenant in accordance with the plans and specifications previously approved by
Landlord; (ii) a statement certified by Tenant’s architect or contractor(s) to
the effect that such amounts have been expended for that portion of the
Alterations and that such portion of the Alterations were completed in
accordance with the plans and specifications previously approved by Landlord,
and otherwise in accordance with the provisions of the Lease (including, without
limitation, all applicable laws); (iii) conformed copies of the unconditional,
partial or full waivers of lien, as the case may be, obtained by Tenant with
respect thereto; (iv) conformed copies of any and all governmental or
quasi-governmental “sign-offs” and approvals obtained in connection therewith
(including, without limitation, a temporary or permanent certificate of
occupancy); and (v) a set of ‘‘as-built’’ plans certified by Tenant’s architect.

 

(iii) It is further understood and agreed by Tenant, in the event the Alteration
Expenses do not equal or exceed the Alteration Abatement amount by December 31,
2005, then Tenant shall reimburse to Landlord the difference between the
Alteration Abatement amount and the Alteration Expenses as additional rent
within ten (10) days of demand therefore.

 

B. Tenant has examined and inspected the Third Additional Space and agrees to
accept the same in the condition in which it exists on the Third Additional
Space Commencement Date. Tenant hereby acknowledges and agrees that no materials
whatsoever are to be furnished by Landlord and no work whatever is to be
performed by Landlord in connection with said Third Additional Space or any part
thereof, except to deliver the mechanical systems servicing the Third Additional
Space in good working order.

 

C. (1) Tenant agrees to perform all work and obtain all approvals and permits in
accordance with plans and specifications to be prepared by Tenant, at Tenant’s
sole cost and expense, and thereafter, delivered to Landlord for Landlord’s
approval, which approval shall not be unreasonably withheld (hereinafter
referred to as “Tenant’s Third Additional Space Work”).

 

(2) Tenant’s Third Additional Space Work shall be performed in accordance with
all applicable laws and in good and workmanlike manner, utilizing new and
first-class materials. Tenant shall obtain and deliver to Landlord all
“sign-offs” and approvals in connection therewith, including, without
limitation, a certificate of occupancy.

 

5. A. Tenant agrees, upon the execution of this Amendment, it shall deposit with
Landlord an additional sum of Fifty-Four Thousand Eighty-Four and 18/lOO
($54,084.18) Dollars (hereinafter referred to as “ Additional Security”), such
that the aggregate amount of Security heretofore deposited by Tenant to Landlord
under the Lease shall be Two Hundred Three Thousand Seven Hundred Thirty-Nine
and 22/100 ($203,739.22) Dollars.

 

B. Tenant hereby affirms that, if Landlord shall have applied all or any part of
the Existing Security (as defined in the Fifth Amendment to Lease), the Other
Security (as defined in the Fifth Amendment to Lease) or the Additional
Security, in accordance with the provisions of the Lease or the Other Lease (as
defined in the Fifth Amendment to Lease), respectively, as the case may be,
Tenant shall replenish any amount so applied, pursuant to the terms of the Lease
and the Other Lease, respectively, as the case may be.

 

6. Tenant hereby represents and warrants to Landlord, that: (i) Tenant has not
dealt with any real estate agent or broker in connection with this Amendment
and/or the Third Additional Space; (ii) that this Amendment was not brought
about or procured through the use or instrumentality of any agent or broker, and
(iii) that all negotiations with respect to the terms of this Amendment were
conducted between Landlord and Tenant. Tenant hereby covenants and agrees to
indemnify and hold Landlord harmless from and against any and all claims for
commissions and other compensation made by any agent or agents and/or any broker
or brokers based on any dealings between Tenant and any agent or agents and/or
broker or brokers, together with all costs and expenses incurred by Landlord in
resisting such claims (including, without limitation, attorneys’ fees and
disbursements).

 

7. A. Except as expressly modified by this Amendment, the Lease and all the
terms, covenants, conditions, provisions and agreements thereof, are hereby in
all respects, ratified, confirmed and approved.

 

B. Tenant hereby affirms that, as of the date hereof, no breach or default by
Landlord has occurred, and that the Lease and all of its terms, covenants,
conditions, provisions and agreements, except as modified by this Amendment, are
in full force and effect, with no defenses or offsets thereto.

 

c. Tenant hereby releases Landlord of and from all liabilities, claims,

 

3

--------------------------------------------------------------------------------


 

controversies, causes of action and other matters of every nature which, through
the date hereof, have or might have arisen out of or in any way in connection
with the Lease and/or the Demised Premises.

 

8. This Amendment and the Lease contains the entire understanding between the
parties with respect to the matters contained herein. No representations,
warranties, covenants or agreements have been made concerning or affecting the
subject matter of this Amendment, except as are expressly contained herein.

 

9. This Amendment may not be changed orally, but only by an agreement in
writing, signed by the party against whom enforcement of any waiver, change,
modification or discharge is sought.

 

10. This Amendment shall be binding upon, and inure to the benefit of the
parties hereto, their respective legal representatives, successors and, except
as otherwise provided in the Lease, as modified by this Amendment, their
respective assigns.

 

11. The submission of this Amendment to Tenant shall not be construed as an
offer, nor shall Tenant have any rights with respect hereto, unless and until
Landlord shall execute a copy of this Amendment and unconditionally deliver the
same to Tenant.

 

12. Tenant hereby represents and warrants to Landlord that; (i) the execution,
performance and delivery by Tenant of this Amendment does not violate any
provisions of its Charter or By-Laws, or any indenture, document, agreement or
other instrument which may be heretofore binding upon Tenant, and has been fully
and validly authorized and approved by any required corporate action of Tenant;
(ii) the obligations of Tenant under this Amendment are legal, valid, binding
and enforceable against Tenant in accordance with its terms; and (iii) the
person executing this Amendment on behalf of Tenant has the authority to so
execute, perform and deliver same.

 

13. Tenant hereby acknowledges and agrees that this Amendment is the result of
extensive negotiations between the parties. This Amendment shall be construed
without regard to any presumption or other rule requiring construction against
the party causing this Amendment to be drafted or prepared.

 

14. A determination that any provision of this Amendment is void, unenforceable
or invalid shall not affect the enforceability or validity of any other
provision, and any determination that the application of any provision of this
Amendment to any person or to particular circumstances is illegal or
unenforceable shall not affect the enforceability or validity of such provision
as it may apply to other persons or circumstances.

 

15. Tenant hereby acknowledges and agrees that Landlord’s remedies are
cumulative, and that mention of a particular remedy in this Amendment, does not
preclude Landlord from exercising any and all other rights and remedies
available to it, whether herein, under the Lease or otherwise, whether at law
and/or in equity.

 

16. This Amendment may be executed in one or more counterparts, each of which,
when so executed and delivered, shall be deemed original, but all of which taken
together shall constitute but one and the same instrument.

 

17. This Amendment may be executed by facsimile transmission and shall be deemed
to have been executed and delivered by each party on the date so transmitted to
the other party, and in such event, each party will promptly furnish to the
other party, an original counterpart hereof executed by such party.

 

18. The validity, performance and enforcement of this Amendment s governed by
and construed in accordance with the laws of the State of New Jersey without
regard to conflicts of law principles.

 

IN WITNESS WHEREOF, the parties hereto have respectively executed this Sixth
Amendment to Lease as of the day and year first written above.

 

ALFRED SANZARI ENTERPRISES (Landlord)

 

By: Alfred Sanzari Enterprises, Inc.

 

its General Partner

 

By:

s/ David Sanzari

 

Name: David Sanzari

Title: President

 

BIO-REFERENCE LABORATORIES, INC.

 

(Tenant)

 

By:

s/ Warren Erdmann

 

Name: Warren Erdmann

Title: Vice-President

 

4

--------------------------------------------------------------------------------

 